Citation Nr: 0202991	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  97-25 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 1972 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 1997, the veteran withdrew an earlier request 
for a personal hearing before the RO.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
determination of the veteran's claim has been obtained.  

2.  The veteran currently manifests Level I hearing in the 
right ear and
 Level I hearing in the left ear. 


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 1991 & Supp 2001); 38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VII, Diagnostic Code 6100 (effective prior to June 10, 1999); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Tables VI, VII, Diagnostic 
Code 6100 (2001); 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (or VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  In addition, VA recently 
promulgated new regulations implementing these statutory 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Review of the claims folder reveals compliance 
with the new statutory and regulatory provisions.  

That is, by way of VCAA notices sent to the veteran in May 
2001 and October 2001, and the statement of the case and 
supplemental statement of the case issued through October 
2001, the RO provided the veteran and his representative with 
the applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, the 
RO has secured VA medical records and examinations as 
required.  The veteran reported for VA examination in January 
2000, but failed to report, without good cause, for re-
examination in August 2001.  Review of the recently 
promulgated regulations reveals no significant changes 
applicable to this case that would warrant additional comment 
from the veteran or his representative.  Therefore, there is 
no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384,  392-94 (1993).  The Board is 
satisfied that the RO has fulfilled the applicable notice and 
duty to assist provisions.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155.  Separate rating codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability therefrom, and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that compensation for service-connected 
injury is limited to those claims which show present 
disability.  The Court held that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Id.  

The Court has also determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
veteran has appealed the zero percent disability rating 
initially assigned with the grant of service connection for 
bilateral hearing loss in August 1996.  Because he has 
appealed the initial rating, the Board must consider the 
applicability of staged ratings covering the time period in 
which his claim and appeal have been pending.  Id. 

The Rating Schedule for hearing loss, found at 38 C.F.R. Part 
4, was revised effective June 10, 1999.  Where, as here, the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The RO has considered the veteran's claim 
for a higher initial rating for bilateral hearing loss under 
both the former and the revised criteria.  To the extent 
possible, the Board will do likewise.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
service-connected defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85 (effective prior to and on 
June 11, 1999), Diagnostic Code 6100.  

Under 38 C.F.R. § 4.86(a) (effective on June 11, 1999), when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000) is 55 decibels or 
more, the Board will determine the Roman numeral designation 
for hearing impairment from either Table VI, based on 
puretone threshold average and speech discrimination, or 
Table VIa, based only on puretone threshold average, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2001).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the Board will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2001).

In August 1996, the RO granted service connection for 
(bilateral) sensorineural hearing loss, with a zero percent 
rating dated effective from February 1996.  In subsequent 
rating decisions, the RO has denied a compensable evaluation 
for bilateral hearing loss.  The veteran basically contends 
that his hearing loss disability should be rated at a 
compensable level, and he has submitted medical evidence 
regarding other ear pathology to support this and other ear 
claims.  In that regard, service connection is also in effect 
for tinnitus, and a 10 percent disability rating has been 
assigned.  Service connection has been denied for 
cholesteatoma of the right ear.  

VA audiology examination, conducted in October 1997, shows 
that the right ear had pure tone thresholds of 35, 35, 35, 
and 45 decibels at 1000, 2000, 3000 and 4000 Hertz, 
respectively, for a puretone threshold average of 37.  The 
right ear had speech recognition of 96 percent.  The 
examination report showed that the left ear had pure tone 
thresholds of 10, 10, 25, and 40 decibels at 1000, 2000, 
3000, and 4000 Hertz, respectively, for a puretone threshold 
average of 21.  The left ear had speech recognition of 96 
percent.  

In January 1998, the veteran had a right tympanoplasty and 
mastoidectomy for cholesteatoma of the right ear.  

In May 1998, VA outpatient treatment records show that the 
veteran underwent audiology evaluation.  Therein, the report 
showed average decibel hearing loss of 31 on the right and 21 
on the left.  No speech discrimination scores were shown, but 
using the table for average decibel loss alone, which would 
normally be more favorable to a claimant than the combined 
table of decibel loss and speech discrimination, the 
evaluation would remain zero percent.  See 38 C.F.R. §§ 4.85, 
4.86 (2001).  

The most recent VA audiology examination, conducted in 
January 2000, shows that the right ear had pure tone 
thresholds of 30, 35, 40, and 50 decibels at 1000, 2000, 3000 
and 4000 Hertz, respectively, for a puretone threshold 
average of 39.  The right ear had speech recognition of 100 
percent.  The examination report showed that the left ear had 
pure tone thresholds of 15, 10, 30, and 40 decibels at 1000, 
2000, 3000 and 4000 Hertz, respectively, for a puretone 
threshold average of 24.  The left ear had speech recognition 
of 96 percent.  

The diagnosis was mild high frequency sensorineural hearing 
loss in the left ear, and mild to severe conductive hearing 
loss in the right ear.  It was noted that the veteran 
required a medical examination for the conductive component 
in the right ear.  It was recommended that results be held 
pending the outcome of such an examination, and possible 
treatment that may improve the hearing in the right ear.  
However, the Board determines that it is not necessary to do 
so, for even without improvement, no increase is warranted.  

After canceling a previously scheduled examination, the 
veteran failed to report for a VA examination, scheduled at 
his request, in August 2001.  Evidence expected from this 
examination which might have been material to the outcome of 
this claim could not be considered.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (b) (2001).  

Applying the facts in this case to the criteria set forth 
above, the Board finds that a compensable rating for 
bilateral hearing loss is not warranted under either the 
former or revised regulations, at any time since the initial 
award of service connection.  See Karnas v. Derwinski, and 
Fenderson v. West, both supra.  

By application of 38 C.F.R. § 4.85, Table VI, the veteran's 
right ear hearing loss disability is assigned Level I, and 
his left ear hearing loss disability is also assigned Level 
I.  This degree of bilateral hearing loss disability does not 
warrant the assignment of a compensable rating.  See 38 
C.F.R. § 4.87; Diagnostic Code 6100, Table VII (2001).

The veteran still asserts that he has suffered bilateral 
hearing loss to a degree that warrants a compensable rating.  
The Board treats his statements as credible assertions.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
veteran's impairment.  The Court has noted that the 
assignment of disability ratings for hearing impairment are 
derived by mechanical application of numeric designations 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this 
case, the two numeric designations of record, produced by the 
VA examinations of October 1997 and January 2000, do not 
produce a disability evaluation that would warrant the 
assignment of a compensable rating.  See 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (2001).  

Nor is a compensable rating warranted under Table VIa under 
either the former or revised regulations.  Table VIa under 
the former regulations is not for application because it was 
not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination inappropriate 
during VA audiology examinations in October 1997 and January 
2000.  See 38 C.F.R. § 4.85(c).  It is not for application 
under the revised regulations because the veteran's pure tone 
thresholds, at the indicated VA examinations, were not 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
thresholds were not 30 decibels or lower at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c); 
4.86(a) (2001).  

Therefore, the Board finds that a compensable evaluation for 
the veteran's bilateral hearing loss disability is not 
warranted under the former or revised regulations.

In sum, the veteran's claim for an increased evaluation must 
be denied.  The evidence does not allow the veteran to 
receive an increased (compensable) rating under Diagnostic 
Code 6100 and 38 C.F.R. §§ 4.85, 4.86.  The Board finds that 
the evidence shows that the noncompensable (zero percent) 
rating currently in effect for bilateral hearing loss is 
still appropriate.  Consideration has been given to assigning 
a staged rating; however, as discussed above, at no time 
during the period in question has the disability warranted a 
compensable rating.  See Fenderson v. West, supra.  

Finally, the application of the extraschedular provision is 
not warranted in this case.  See 38 C.F.R. § 3.321(b) (2001).  
The evidence does not show that the veteran's service-
connected bilateral hearing loss disability is in any way 
exceptional or unusual.  The record does not document that he 
has experienced any marked interference with employment or 
frequent periods of hospitalization, so as to render the 
application of the regular schedular criteria impractical. 



ORDER

An initial compensable evaluation for bilateral hearing loss 
disability is denied. 


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

